Citation Nr: 1228395	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left nephrectomy, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A hearing was held on May 22, 2012, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before the undersigned, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran was also afforded a hearing before a Decision Review Officer (DRO) at the RO on December 22, 2010.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Left nephrectomy is not shown to have been present during the Veteran's active  military service, or for years thereafter, nor has this condition been causally or etiologically related to active service by the Veteran or the evidence of record.  The most persuasive evidence of record does not relate the Veteran's left nephrectomy to a service-connected disability.


CONCLUSION OF LAW

Left nephrectomy was not incurred in active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2008 with regard to the claim for service connection for left nephrectomy.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in January 2009.

Finally, the duty to assist the Veteran also has been satisfied in this case.  Service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, the RO requested a VA medical opinion.  The January 2009 VA examiner reviewed the claims file and opined that the left kidney nephrectomy was due to an oncocytoma tumor.  The examiner opined that the tumor was not caused by or secondary to the diabetes mellitus nor aggravated by the diabetes mellitus.  It was noted that the medical literature and textbooks did not support a cause and effect between diabetes and oncocytoma.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examiner's opinion is adequate.  The opinion was predicated on a review of the records in the claims file and the examiner provided a medical opinion based on a well supported rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board acknowledges that a medical opinion as not obtained with respect to whether the Veteran's left nephrectomy had its onset in active service and/or was causally or etiologically related to an in-service event, injury, or disease.  However, the Board finds that such an opinion is not required in this case.  The Veteran has not made any statements relating his left nephrectomy to active service and has not provided any statements related to continuity of symptomatology since active service.  Furthermore, there is no evidence of an in-service event, injury or disease.  Therefore, a medical opinion is unnecessary.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to direct service connection for left nephrectomy.

The evidence shows that the Veteran has a current disability.  He underwent a left nephrectomy in July 2008 due to recurrent urinary tract infections and a mass (later diagnosed as oncocytoma) in the left kidney.  

However, the service treatment records are absent for any notations or documentation of kidney problems.  The June 1969 separation report of medical examination shows that the Veteran's endocrine system was clinically evaluated as normal and the Veteran's G-U system was clinically evaluated as normal.  The June 1969 report of medical history shows that the Veteran denied experiencing any tumor, growth, cyst, or cancer, denied experiencing any frequent or painful urination, and denied experiencing any kidney stone or blood in urine.  In addition, the Veteran has not provided any statements or assertions related to any onset of kidney problems during active service, continuity of treatment and/or symptoms, or a belief that his left nephrectomy was related to an in-service event, injury or disease.  In addition,  although the Veteran had recurring urinary tract infections over the past several years, the Veteran was not treated for any kidney problems until the 2000s, decades after the Veteran's separation from active service.  Finally, there is no medical evidence of record relating the Veteran's left nephrectomy to active service.  Therefore, service connection for left nephrectomy on a direct basis is denied.

In addition, the Board must also consider service connection on a secondary basis. The Veteran has argued that his left nephrectomy was caused and/or aggravated by his service-connected diabetes mellitus type II.

The evidence shows that the Veteran has a current disability.  He underwent a left nephrectomy in July 2008 due to recurrent urinary tract infections and a mass in the left kidney.  The record shows that the Veteran is service-connected for diabetes mellitus type II.  Therefore, the question that remains is whether the Veteran's left nephrectomy was proximately caused or aggravated by his service-connected diabetes mellitus type II.

A VA medical opinion was obtained in January 2009.  The examiner reviewed the claims file and noted that the Veteran was referred to the urology clinic in July 2008 for evaluation of frequent urinary tract infections.  He reported that it had been going on for the past one and one-half years.  He had been treated with antibiotics and part of the workup included a CT scan of the abdomen.  This revealed a large left upper pole mass and calculus in the left renal collecting system with hydronephrosis.  Preoperatively, it was felt that the large stone was probably the etiology of the recurrent tract infections and that it likely represented renal cell carcinoma.  The pathological diagnosis of the left renal mass was oncocytoma with a maximum diameter of 4 cm.  There was also evidence of chronic pyelonephritis.  A second mass was diagnosed as benign adrenal tissue with cortical hyperplasia.  The examiner noted that the pathology report is a definitive statement as to the type of renal mass and it was diagnosed as oncocytoma.  This is a tumor that usually behaves in a benign fashion.  The examiner commented that : "There is no association between diabetes mellitus and development of the ococytoma.  Medical literature and textbooks do not support a cause and effect between diabetes and oncocytoma."  The examiner stated that there was no evidence to support that the diabetes aggravated the oncocytoma.  The examiner opined that the Veteran's left kidney nephrectomy was due to an oncocytoma tumor and the tumor was not caused by or secondary to the diabetes mellitus nor aggravated by the diabetes mellitus.  The Board finds that the examiner's opinion is persuasive as the examiner reviewed the claims file and provided a well supported opinion.  Therefore, service connection on a secondary basis is not warranted.

In making the above determination, the Board recognizes the Veteran's statements that his left nephrectomy was caused or aggravated by his service-connected diabetes mellitus type II.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, although the Veteran may be competent to report his symptoms, he is not competent to state whether his left nephrectomy was caused and/or aggravated by his service-connected diabetes mellitus.  This is not a condition that can be causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372. Thus, the Veteran is not competent to provide an opinion as to the etiology of his left nephrectomy.  Furthermore, the Board finds that the VA opinion is more persuasive than the Veteran's statements.  The VA opinion included a review of the claims file which included the Veteran's statements and provided a nexus opinion with a supporting rationale.  Thus, the Board finds that the VA opinion is more persuasive than the statements of the Veteran with respect to the etiology of the left nephrectomy.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left nephrectomy on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for left nephrectomy to include as secondary to service-connected diabetes mellitus type II is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


